393 U.S. 265 (1968)
HOUSEHOLD GOODS CARRIERS' BUREAU ET AL.
v.
UNITED STATES ET AL.
No. 615.
Supreme Court of United States.
Decided December 16, 1968.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA.
Homer S. Carpenter for appellants.
Alan F. Wohlstetter for Household Goods Forwarders Association of America, Inc., et al., intervening defendants below.
Solicitor General Griswold, Assistant Attorney General Zimmerman, Robert W. Ginnane, and Betty Jo Christian for the United States et al.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.